
	
		II
		Calendar No. 454
		110th CONGRESS
		1st Session
		S. 2247
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2007
			Mr. Roberts introduced
			 the following bill; which was read the first time
		
		
			October 29, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to make permanent the depreciation classification of motorsports entertainment
		  complexes.
	
	
		1.Short titleThis Act may be cited as the
			 Motorsports Tax Fairness
			 Act.
		2.7-year class life for motorsports
			 entertainment complex facilities made permanentSection 168(i)(15) of the Internal Revenue
			 Code of 1986 (defining motorsports entertainment complex) is amended by
			 striking subparagraph (D).
		
	
		October 29, 2007
		Read the second time and placed on the
		  calendar
	
